DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 16, 18 – 26 and the newly added claim 27 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s remarks and amendments filed on March 8, 2021 have been entered.
The newly added claim 27 is drawn towards the compound of claim 8, wherein X is S. Since the species (Compound 24) as elected by the Applicant is not found to be free of prior art (see, point 7 below), search has not been further expanded to the full scope of the instant claims, including the scope wherein X is S (newly added claim 27). Therefore, the instant claim is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards nonelected species.
The rejection under 35 U.S.C. 112(b) of the instant claim 8 as being indefinite for reciting a broad limitation together with a narrow range that falls within the broad limitation (in the same claim) is hereby withdrawn in view of Applicant’s amendment to delete the limitation “preferably S” in the instant claim.
Regarding the rejection under 35 U.S.C. 102(a)(1) of the instant claims 7 – 8 and 13 as being anticipated by Leggy (hereafter referred to as Arnold), Applicant’s remarks in view of the proviso as recited in the instant claim 7 have been considered and are found to be persuasive. 7H15, which is distinct from C6H13 as taught by Arnold. Therefore, the rejection is hereby withdrawn.
Regarding the rejection under 35 U.S.C. 103 of the instant claims 7 – 16 as being unpatentable by Leggy (hereafter referred to as Arnold), Applicant’s remarks have been considered and are addressed below:
	 On page 15 of the remarks, Applicant notes that the compound 3e of Arnold and Compound 24 of the present application, which differ by one methyl group, do not have the same properties. Applicant also states that the object of the invention was to overcome the deficiencies of prior art anti-tumor drug (e.g. FTY720) through the design of molecules that exhibit high potency pro-apoptotic action against tumor cells without exhibiting immunosuppressive activity. The claimed compounds are highly potent apoptotic compounds (Example 2) that do not exhibit immunosuppressive activity (Example 3), which is unexpected as compared to the known anti-tumor drug FTY20. The compound FTY720 is presented below:

    PNG
    media_image1.png
    203
    718
    media_image1.png
    Greyscale

However, it is noted that the compound FTY720 differs in comparison to the compounds in the instant application (compounds of formula (I)) and Arnold by the presence of the carbonyl group (-C(=O)) attached to the phenyl ring and the presence of heterocyclic ring (variable A in the instant formula (I)). Thus, compound FTY720 is not considered as closest analogous compound to the compounds in the instant application (compounds of formula (I)) and Arnold. MPEP §716.02(e) teaches (emphasis added):
	An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (emphasis added).

Thus, Applicant is requested to provide conclusive data that would directly compare the activity/ properties of the compound 24 of the instant application with the closest prior art compound 3e as taught by Arnold in order to demonstrate unexpected results of the instant compounds. In addition, even if the compound FTY720 was considered analogous, there is insufficient evidence to suggest that the presence of a methyl group (-CH2) would have markedly different utilities such that a compound in the instant claims would possess proapoptotic effect but not the immunosuppressive effect, compared to the compound FTY720.
	On page 16, Applicant asserts that Arnold discloses several other different compounds, which might show better activity as compared to compound 3e. Thus, a person of skill in the art would not have considered said compound as a starting (lead) compound suitable for modification. Further, Arnold does not provide any teaching or suggestion that changing the length of the alkyl chain was important or played a role in the compound activity. Applicant also refers to the immunosuppressive activity exhibited by FTY720 (which has an octyl chain) to state that a person skilled in the art would not have a reason to consider elongating the length of the alkyl chain of compound 3e. However, as addressed above (page 3), the anti-tumor compound FTY720 is not considered as closest analogous compound in view of the compounds in the instant application and Arnold. Additionally, Arnold does not explicitly need to suggest the teachings of changing the length of the alkyl chain. Rather, the concept of homologous maintained. The rejection has only been amended to update the reference to the prior art Leggy (hereafter referred to as Arnold).

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 7 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leggy et al., J. Med. Chem. 2007 November 1; 50(22): pp. 5269-5280 (Arnold), as disclosed in the information disclosure statement filed on April 1, 2019.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Arnold teaches (see, Table 1) the compound 3e as presented below:

    PNG
    media_image2.png
    216
    513
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    1714
    media_image3.png
    Greyscale

	Arnold teaches the compound of instant formula (I), wherein:
X is a methylene group (-CH2-);
n is 4; and 
A is 4-morpholyl.
	The instant claim 13 is drawn towards the pharmaceutical composition comprising a compound of formula (I) and a pharmaceutical acceptable vehicle. The instant claims 14 – 16 are drawn towards the pharmaceutical composition of claim 13, wherein the compounds selected from the group as recited in the instant claims. Arnold teaches (see, Scheme 1) that morpholine (3 mmol) was dissolved in 8 mL of tetrahydrofuran (THF) and treated with 3 mL of stock solution (1.5 M solution of compounds 1 and 2). The reaction mixture was evaporated to remove residual morpholine to obtain 90% yield of the final compound 3e.
Ascertaining the differences between the prior art and the claims at issue.
	Arnold teaches the compound 3e, wherein the instant variable n is 4. It does not explicitly teach the Compound 24, wherein n is 5, as elected by the applicants and recited in the instant claims. The compound as taught by Arnold and the compound as elected by the applicants are considered homologous compounds.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Compounds that differ only by the presence or absence of an extra methyl group are considered homologues. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be preparable by the same method and to have generally the same properties. This expectation is then deemed the motivation for preparing homologues. Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups. See In re Henze, 85 USPQ 261, 263. In the case, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.
1 alkyl homolog (in view of the instant variable n) in order to perform routine experimentation and enhance the pharmaceutical properties of said compound. Therefore, Arnold renders the instant claims 7 – 16 prima facie obvious.

Conclusion
Claim 7 – 16 are rejected.
Claims 1 – 6 and 18 – 27 are withdrawn.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626           

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626